DETAILED ACTION
This action is in reply to papers filed 7/30/2021. Claims 1-8, 10-18, 20 and 22-23 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200208088A1, Published 7/2/2020.
					
Replacement Drawings
Acknowledgement is made of replacement drawings for Fig. 2A and 2B.  However, these drawings are found unacceptable for the following reasons:


    PNG
    media_image1.png
    497
    612
    media_image1.png
    Greyscale

Fig. 2A, filed 12/18/19, shows reference characters 13, 4b, 4a, 11 and 9.


    PNG
    media_image2.png
    541
    739
    media_image2.png
    Greyscale


Replacement Fig. 2A, filed 7/30/2021, shows reference characters 24, 25, 13, 4b, 4a, 11, 9 and 23. A review of the as-filed specification and 12/18/19 drawings fails to find any support for reference characters 23, 24 and 25.
 
				       Withdrawn Rejection(s)
The 112 (b) rejection of claim 11 is withdrawn in view amendments to said claim. Particularly, Applicant has amended claim 11 to clarify that the dimensions of the diameter described in claim 11 are drawn to the lower section of the well. 
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 10-12, filed 7/30/2021, with respect to the 35 U.S.C §102(a)(1) rejection of claims 1, 3-8, 10-11, 13, 16-17, 18 and 20 as being anticipated by Kim et al. (J Lab Autom. 2015 Jun;20(3):274-82) have been fully considered. The rejection is withdrawn. It is noted that the rejection has been withdrawn as the independent claim has been amended to recite, inter alia, “…a plurality of compartments is arranged above each respective, each compartment of the plurality of compartments being defined by a respective circumferential wall.” This limitation is not taught in Kim. 
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 10-12, filed 7/30/2021, with respect to the 35 U.S.C §102(a)(1)/(a)(2) rejection of claims 1, 3-8, 10, 13 and 16-17 as being anticipated by Puntambekar et al. (PgPub US20120328488A1, Published 12/27/2012) as evidenced by Root (U.S. Patent 5650323A, Published 7/22/1997) have been fully considered. The rejection is withdrawn. It is noted that the rejection has been withdrawn as the independent claim has been amended to recite, inter alia, “…a plurality of compartments is arranged above each respective, each compartment of the plurality of compartments being defined by a respective circumferential wall.” This limitation is not taught in Puntambekar. 
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 10-12, filed 7/30/2021, with respect to the 35 U.S.C §103(a) rejection of claims 11-12, 14-15, 18 and 20 as being unpatentable over Puntambekar et al. (PgPub US20120328488A1, Published 12/27/2012) and Root (U.S. Patent 5650323A, Published 7/22/1997) as applied to claims 1, 3-8, 10, 13 and 16-17, and further in view of Benn et al. (PgPub US20050277125A1, Published 12/15/2005), Lyman et al. (PgPub US20030044971A1, Published 3/6/2003) and Tanner et al. (WO2016069917A1, Published 5/6/2016) have been fully considered. The rejection is withdrawn. It is noted that the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-18, 20 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
Independent claim 1 (iv) has been amended to recite “a plurality of compartments (13), wherein a compartment of the plurality of compartments is arranged above each respective well, each compartment of the plurality of compartments being defined by a respective circumferential wall.” 
At issue for the purposes of instant rejection is that the specification does not appear to support the limitation of the compartment/space (13) being defined by a respective circumferential wall. Given its plain meaning, Examiner has interpreted ‘each compartment of the plurality of compartments being defined by a respective circumferential wall” to mean each compartment/space is defined by a circumferential wall. This is problematic. 
A ‘word search’ of the specification fails to find the term ‘circumferential.’ And while a word search of ‘circular’ yielded 5 hits- the term was assigned to the well component of the microtissue device.  For example, para. 27 discloses “The upper section may preferably adopt a funnel-like shape, while the lower section 4 a may preferably have a circular or oval cross section.” Para. 56discloses in one embodiment of the device according to the invention, at least one well has an essentially elliptic or circular cross section. Para. 58 discloses “In one other embodiment of the device according to the invention, the bottom structure of at least one well—either arranged in the compartment structure or in the base structure—has an elliptic or circular pit arranged concentrically to the well or arranged within the well.” Para. 176 discloses “The wells have an upper section 4 b, which may preferably adopt a funnel-like shape, and a lower section 4 b, which may preferably have a circular or oval cross section.” Para. 180 discloses “In some embodiments, the base structure comprises elliptic or circular pits 10 arranged concentrically to the well, to accommodate the lower part of the microtissue 5, hence centering the latter. In such way, microscopic investigations are facilitated and the exposure to the liquid medium is made more reproducible.” 
None of the paragraphs cited above are drawn to 13, or a space or a compartment arranged above the well of the device. In ‘Remarks’, Applicant argues that support can be found 
The following figures are found relevant to the instant rejection. 

    PNG
    media_image3.png
    496
    703
    media_image3.png
    Greyscale

Fig. 1A provides an overview of the device. 

    PNG
    media_image4.png
    590
    703
    media_image4.png
    Greyscale



Fig. 4A shows the device structure from above. 


    PNG
    media_image5.png
    473
    776
    media_image5.png
    Greyscale



Fig. 5A shows a cross-section of the well and its surroundings of a compartment structure. Note that 13, a space or a compartment above a well, is not defined by a circumferential wall. Rather, the reference character 13 is defined by square-like wall.



    PNG
    media_image1.png
    497
    612
    media_image1.png
    Greyscale
 


Fig. 2A, cited by Applicant, provides a modified view of the space 13 above the wells. The view is modified insofar that is clearly a half-sectional view, indicated by the lack of well enclosure. For example, Fig. 1A is a half-sectional view of Fig. 4A (see above).  Nevertheless, 13 is not defined by a circumferential wall. For reference, copied below is Tonar et al. (see attached) who show the circumferential, radial and axial direction of an artery.

    PNG
    media_image6.png
    197
    462
    media_image6.png
    Greyscale


It is clear, from the drawings and the as-filed specification, that Applicant does not have support for a compartment/space 13 being defined by a circumferential wall. When taken with the illustration of Tonar and coupled with the ordinary and customary meaning of circumferential -denoting or relating the circumference of a curved geometric figure, it is clear that space/compartment 13 is not defined by a circumferential wall.
 If Applicants feel that support is to be found in the disclosure, Applicants are invited to point to specific page and line number where support can be found.


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632